                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   NO. 5:19-CT-3116-M

 PATRICK RYAN MCGRAW,                          )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )                        ORDER
                                               )
 N.C. DEPARTMENT OF                            )
 CORRECTIONS,                                  )
                                               )
                Defendant.                     )



       This cause is before the court on defendant's motion to dismiss [D.E. 13]. For the reasons

discussed below, the court GRANTS the motion.

                                        Statement of the Case:

        On April 25, 2019, plaintiff, then a state inmate, filed prose a civil-rights action pursuant to

42 U.S.C. § 1983. Compl. [D.E. 1]. The initial complaint lists the ''North Carolina Department of

Corrections" as the sole named defendant-writing "to be determined by attorney" in the "job title"

section for this defendant-and lists "to be determined" as to other defendants. Id. at 3-4. Plaintiff

alleges that, shortly after doing "weed eating work" at Tabor City Correctional Institution ("C.I."),

plaintiff became ill "with a high fever, profuse sweating, and ... a harsh cough which caused painful

burning in his lungs."   Id. at 5. Plaintiff entered a sick call request, "it took medical some time to

respond" and, when he explained his symptoms to a nurse, plaintiff "was ignored because [he] had no

fever at that visit." Id. After filing additional sick call and emergency sick call requests, plaintiff

received· cough drops and Tylenol. Id. Plaintiff alleges he was "too weak and too sick," and that, when

a guard asked him if he was alright, he could not respond. Id. at 6. Plaintiff continued to experience

fevers, sweating, coughing, and burning in his chest "for weeks" and lost approximately 40 pounds.




            Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 1 of 15
Id. Plaintiff alleges he was sent to various community hospitals and, eventually, to the state medical

department in Raleigh, but that he received no diagnosis for his condition. Id. After a nurse in Raleigh

discovered plaintiff experiencing a seizure, he was sent to Rex Hospital. Id. Plaintiff then was

transferred to UNC Hospital where "it was discovered [his] right upper lung had been 'eaten' by some

organism and this organism also invaded [his] brain and was eating it also, causing more seizures due

to increasing inter-cranial pressure." Id. at 6-7. Plaintiff received emergency surgery at UNC Hospital

during which a surgeon nicked plaintiffs right carotid artery, requiring plaintiff to receive a blood

transfusion. Id. at 7. Because the organism was "eating [his] brain," plaintiff underwent a craniotomy

and suffered from temporary loss of speech. Id. Plaintiff further alleges that, during an infectious

disease referral at Wake Forrest Baptist Hospital, plaintiff "was informed that if [he] had received

prompt and effective medical all of this could have been avoided [sic]." Id. Plaintiff asserts that he

has "3 medium-sized boxes of 'discovery' organized and prepared for attorney [sic]," and that "this

case has been evaluated by two attorneys already and feel the case is valid." Id. at 8. As to exhaustion,

plaintiff asserts that he had not completed the grievance process because: "I was mostly ignored until

I was about dead. Grievance process will be completed after this litigation is complete [sic]." Id. at 9.

For relief, plaintiff requests: "I want the court to do what is right for this violation of my right to fast

medical care instead of waiting until I was almost dead and now impaired permanently." Id.

        On May 1, 2019, the court issued an order of deficiency because plaintiff failed to sign the

complaint. Order [D.E. 3]. On May 15, 2019, plaintiff filed a signed complaint. [D.E. 4].

        On September 13, 2019, the court conducted its frivolity review of the initial complaint. See

Order [D.E. 5]. The court: found that the "North Carolina Department of Corrections" is properly

identified as the North Carolina Department of Public Safety ("DPS"); determined that DPS was not

an "individual" amenable to s1,1it under section 1983; found that plaintiff had failed to satisfy the

requirements of notice pleading by listing other defendants "to be determined"; and directed plaintiff


                                                     2


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 2 of 15
to file an amended complaint. Id. at 4 (citing, inter alia, Fed. R. Civ. P. 8; Ashcroft v. Igbal, 556 U.S.

662,676 (2009); Swierkiewicz v. Sorema N. A., 534 U.S. 506, 512 (2002); West v. Atkins, 487 U.S.

42, 48 (1988)).

        On October 24, 2019, plaintiff filed prose an amended complaint naming the following Tabor

City C.I. defendants: Nurse Theresa C. Gore ("Gore"); Nurse Nancy J. Wargas ("Wargas"); and

Physician's Assistant Kimberly C. Wynn ("Wynn"). Am. Compl. [D.E. 7] at 2-3. Plaintiff also named

John/Jane Doe defendants allegedly responsible for "processing sick requests" with the North Carolina

Department of Public Safety ("DPS"). Id. at 3. Plaintiff asserts the events giving rise to his claims

occurred in "April-June 2016, and after." Id. at 5. Plaintiff alleges that, although he complained

repeatedly of respiratory illness at Tabor City C.I. during 2016, he was denied access to a physician

until April 28, 2016. Id. Plaintiff again contends he became ill shortly after doing "weed eating work

detail" near a swamp. Id. at 6. Plaintiffs symptoms included a high fever, profuse sweating and "a

harsh cough which caused painful burning in [his] lungs." Id. Plaintiff entered a sick call request but,

by the time he was seen by a nurse, his fever had broken. Id. Plaintiff asserts that he explained his

"signs and symptoms" but "was ignored because [he] had no fever at that visit." Id.              Plaintiff

subsequently filed two sick call requests and two emergency sick call requests. Id. Plaintiff received

cough drops and Tylenol. Id. Plaintiff alleges that, "after this [he] was too ill to do anything else" and

that, when a guard asked him if he was alright, he could not respond. Id. Plaintiff continued to

experience fevers, sweating, coughing, and burning in his chest "for weeks" and lost approximately 40

pounds. Id. Plaintiff alleges he was sent to various community hospitals that failed to diagnose his

condition or treat him effectively. Id. Plaintiffs condition worsened and he was sent to the state

medical department in Raleigh, but he still received no diagnosis for his condition. Id. After a nurse

discovered plaintiff experiencing a seizure, he was sent to Rex Hospital. Id. Plaintiff then was

transferred to UNC Hospital where "it was fmally discovered [that his] right upper lung had been


                                                    3


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 3 of 15
'eaten' by some organism and this organism had also invaded [his] brain and was eating it also, causing

more seizures and due to increasing inter-cranial pressure [sic] .... " Id. Plaintiff received IV fluids

and antibiotics. Id. Plaintiff's mother was informed he had a 5-15% chance of survival. Id. Plaintiff

underwent lung surgery during which a surgeon nicked plaintiff's right carotid artery, requiring a blood

transfusion. Id. Because the organism that damaged his lungs was "eating [his] brain," plaintiff

underwent a craniotomy and suffered from temporary loss of speech. Id. Plaintiff alleges that, during

an infectious disease referral at Wake Forrest Baptist Hospital, plaintiff"was informed that if [he] had

received prompt and effective medical care all of this could have been avoided [sic]." Id. Plaintiff

alleges the organism was inhaled while he was doing Tabor City C.I. "weed-eating work." Id. These

aspects of the amended complaint essentially reiterate the claims plaintiff raised in his initial complaint.

Compare Am. Compl. [D.E. 7] at 6-7, with Compl. [D.E. 1] at 5-8.

        Plaintiff's amended complaint newly contends that the John/Jane Doe defendants "who are

responsible for deciding which sick call requests will be honored" failed to "put [plaintiff] through to

medical when [he] asked and when something could have been done." Am. Compl. [D.E. 7] at 6.

Plaintiff alleges that, when he "finally got through" to Tabor City C.I. defendant nurses Wargas and

Gore, they did not allow plaintiff to see a doctor. Id. Plaintiff contends, "[t]hey finally allowed

[plaintiff] to see [defendant] Physician's Assistant Wynn, who at last consulted a doctor, apparently

for the first time, and arranged for [plaintiff] to go to a hospital, which got the treatment started." Id.

at 6-7. Plaintiff further notes that, on May 11, 2016, he was seen by Dr. Becky White ("Dr. White")

at Central Prison. Id. at 7. Dr. White recorded that plaintiff had chronic pneumonia with productive

cough for about two months prior to hospital presentation and consulted with a physician identified as

Dr. Sen as to the origin of plaintiff's right lung abscess. Id. at 7, 14. Plaintiff asserts, "I have suffered

serious loss of health, removal of part of lungs, craniotomy, pain and suffering, loss of quality of life,




                                                     4


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 4 of 15
need for future care, increased risk of premature death, and other damages [sic]." Id. at 7. Plaintiff

seeks monetary relief. Id.

        On November 5, 2019, the court: conducted its initial review of the amended complaint;

allowed the claims to proceed against Gore and Wargas; dismissed without prejudice the claims against

Wynn and the John/Jane Doe defendants; directed the clerk to manage the action pursuant to Standing

Order 14-SO-02; and, if service failed under the standing order, directed the United States Marshals

Service ("USMS") to make service under 28 U.S.C. § 1915(d). Order [D.E. 8].

        On January 3, 2020, the North Carolina Attorney General 1) notified the court that DPS had

been unable to procure waivers of service of process for defendants Gore and Wargas, and 2) provided

under seal these defendants' last known addresses. See [D.E. 10].

        On January 8, 2020, this case was reassigned to the undersigned judge via a text order.

        On January 9, 2020, the court issued summons for the USMS to serve defendants Gore and

Wargas at their addresses under seal. See [D.E. 11].

        On February 14, 2020, the summonses were returned executed as to Wargas. [D.E. 12].

        On February 24, 2020, Wargas filed a motion to dismiss the action for lack ofjurisdiction under

Federal Rule of Civil Procedure 12(b)(l) and for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), Mot. [D.E. 13], with a memorandum in support, Mem. [D.E. 14].

        Pursuant to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam), the court

notified plaintiff about the pending motion to dismiss, the consequences of failing to respond, and the

response deadline [D.E. 15].

        On March 16, 2020, plaintiff, now represented by counsel, moved for an extension of time to

file a response to the motion to dismiss, [D.E. 17], and a proposed order [D.E. 18]. On March 17,

2020, the court granted plaintiff an extension of time to file a response. Order [D.E. 19].




                                                   5


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 5 of 15
        On April 9, 2020, summonses were returned unexecuted as to defendant Gore, indicating that

the USMS was unable to serve Gore by certified mail at the address under seal. [D.E. 21].        On

April 10, 2020, the court issued to plaintiff a notice of failure to make service upon defendant Gore.

See [D.E. 22]. The court 1) directed plaintiff to show good cause for plaintiffs failure to accomplish

service on Gore within the time prescribed by Federal Rule of Civil Procedure 4(m), and 2) warned

plaintiff that failure to respond within 14 days of receipt of this notice would result in the dismissal

without prejudice of Gore as a defendant. Id.

        On April 15, 2020, plaintiff filed through counsel a response in opposition to Wargas' s motion

to dismiss, [D.E. 23], together with a memorandum in support [D.E. 24].

        On April 16, 2020, plaintiff filed through counsel a response to the court's notice of failure to

serve defendant Gore [D.E. 25]. Plaintiff specifically requested that defendant Gore's address be

provided to the court under seal and then be provided to plaintiffs counsel to allow service of process.

Id.

        On April 22, 2020, defendant Wargas filed a reply [D.E. 26].

                                            Legal Standard:

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(l) tests subject-matter

jurisdiction-a court's "statutory or constitutional power to adjudicate the case." Steel Co. v. Citizens

for a Better Env't, 523 U.S. 83, 89 (1998) (emphasis omitted).          "[T]he party invoking federal

jurisdiction bears the burden of establishing its existence." Id. at 104; see also Evans v. B.F. Perkins

Co., I 66 F .3d 642, 647 (4th Cir. 1999) ("The plaintiff has the burden of proving that subject matter

jurisdiction exists."). When considering a motion to dismiss for lack of subject-matter jurisdiction,

"[t]he district court should apply the standard applicable to a motion for summary judgment, under

which the nonmoving party must set forth specific facts beyond the pleadings to show that a genuine




                                                   6


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 6 of 15
issue of material fact exists." Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d

765, 768 (4th Cir. 1991) (citation omitted).

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Corp. v. Twombly. 550 U.S. 544, 555-

63 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), affd, 566 U.S. 30

(2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). In order to withstand a motion to

dismiss under Rule 12(b)(6), a pleading "must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see

Twombly. 550 U.S. at 570; Giarratano, 521 F.3d at 302.

        When considering a motion to dismiss, the court need neither accept a complaint's legal

conclusions drawn from the facts, see Igbal, 556 U.S. at 679, nor "accept as true unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation omitted).

The court, nevertheless, presumes as true the factual allegations in the complaint and construes these

allegations in the light most favorable to the non-moving party. Albright v. Oliver, 510 U.S. 266,268

(1994); Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009).

Although the court liberally construes prose filings, see Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam); Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), all complaints still must contain

"more than labels and conclusions," Twombly. 550 U.S. at 555.

                                               Discussion:

        The court notes that this order addresses only plaintiffs claims against Wargas (and Gore).

        Wargas argues, in relevant part, that the amended complaint naming Wargas (and Gore) was

filed well after the statute of limitations expired. Def.'s Mem. [D.E. 14] at 8. Wargas asserts that,

because plaintiff did not identify W argas (or Gore) in the initial complaint, the amended complaint

may proceed against these defendants only if it "relates back" to the initial complaint. Id. at 8-9 (citing


                                                    7


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 7 of 15
Fed. R. Civ. P. 15(c)(l)(C); Goodman v. Praxair. Inc., 494 F.3d 458, 467 (4th Cir. 2007) (en bane)

("Goodman")). Wargas claims she will be prejudiced in defending the action on the merits. Id. at 10.

Wargas argues that, because the initial complaint named DPS as the sole defendant and stated that

other defendants were "to be determined," the extent Wargas (and Gore) are implicated at all, it is

merely as "Jane Doe" defendants against whom claims do not "relate back." Id. at 10-11 (citing

Locklear v. Bergman & Beving AB, 457 F.3d 363,367 (4th Cir. 2006)).

        Plaintiff, by contrast, argues that the statute of limitation issues in this case are controlled by

Robinson v. Clipse, 602 F.3d 605 (4th Cir. 2010) ("Robinson"). PL's Mem. [D.E. 24] at4-7. Plaintiff

contends that the 90-day period for service provided by Federal Rule of Civil Procedure Rule 4(m) was

tolled until the court authorized service ofWargas on November 5, 2019. Id. at 6 (citing Robinson,

602 F.3d at 608). Plaintiff argues Wargas would not be prejudiced by defending the action on the

merits because she timely was served with the amended complaint, and that, at the time Wargas

received notice, "the proceedings had not advanced to the point that she could show any prejudice with

regard to her presentation or preparation of her defense." Id. at 7 (citing Robinson, 602 F .3d. at 609).

Plaintiff also asserts that, because "Wargas knew within the statute of limitations that she was the party

[plaintiff] intended to sue . . . . [she] has been given fair notice of the original claim within the

limitation period." Id. at 8 (citing Robinson, 602 F.3d. at 610).

        In her reply, Wargas argues that Robinson is substantially distinguishable. See Def.'s Reply

[D.E. 26] at 2. Wargas notes that, although the initial complaint in Robinson named as the sole

defendant the South Carolina Department of Public Safety and Highway Patrol, defendant Clipse was

identified in the complaint as the "only wrongdoer." Id. (citing Robinson, 602 F.3d. at 606). Wargas

argues that she (and Gore), by contrast, were not identified as wrongdoers until the October 2019

amended complaint, a date well after the statute of limitations had run. Id. at 3. W argas further argues

that that, even after Robinson, district courts within the Fourth Circuit have held that substituting


                                                    8


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 8 of 15
named parties for "John Doe" defendants outside the statute of limitations is not permitted under the

"relation back" doctrine. Id. at 4 (colleting cases). Wargas reiterates her claim that she will be

prejudiced by having to defend the suit on the merits. Id. at 4-6.

        It generally is inappropriate to raise an affirmative defense, such as a statute of limitations

defense, in motion to dismiss under to Rule 12(b)(6) unless "all facts necessary to the affirmative

defense clearly appear on the face of the complaint." Goodman, 494 F.3d at 464 (emphasis original,

internal quotations and alterations omitted). Thus, if a defendant seeks to dismiss a complaint on

statute of limitations grounds, the defendant must show "that the plaintiffs potential rejoinder to the

affirmative defense was foreclosed by the allegations in the complaint." Id. at 466.

        Congress has not adopted a specific statute of limitations for section 1983 actions. Instead, the

statute of limitations is determined by the law of the state in which the action arose. See Wallace v.

Kato, 549 U.S. 384, 387 (2007) (citations omitted); Owens v. Bait. City State's Attorneys Office, 767

F.3d 379, 388 (4th Cir. 2014). Section 1983 actions, because they "are best characterized as personal

injury actions," are subject to the state statute of limitations for personal injury actions. Wilson v.

Garcia, 471 U.S. 261,280 (1985). Thus, North Carolina's three-year statute of limitations for personal

injury actions governs this claim. See N.C. Gen. Stat.§ 1-52(5); Brooks v. City of Winston-Salem, 85

F.3d 178, 181 (4th Cir. 1996); Nat'l Adver. Co. v. City of Raleigh, 947 F.2d 1158, 1161-62 & n. 2

(4th Cir. 1991); Owens, 767 F.3d at 388.

        A section 1983 claim generally accrues on the date when the plaintiff knows or has reason to

know of the injury which is the basis of the action. See Wallace, 549 U.S. at 391. Here, the parties

agree that plaintiffs claim as to Wargus (and Gore) accrued not later than April 28, 2016, and that

plaintiff filed his initial complaint only a few days prior to the expiration of the three-year statute of

limitations. See Def.' s Mem. [D .E. 14] at 8; Pl.' s Mem. [D .E. 24] at 4-5. Plaintiff does not plausibly

allege that the actions of Wargas (or Gore) satisfy the "continuing violation" doctrine. See Williams


                                                    9


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 9 of 15
v. Blue Cross Blue Shield ofN.C., 357 N.C. 170, 179 (2003) (noting that "[a] continuing violation is

occasioned by continual unlawful acts, not by continual ill effects from an original violation," and that

the doctrine applies when "the purported violation is the result of continual unlawful acts, each of

which restarts the running of the statute oflimitations.").

        If an amended complaint is filed after the expiration of the statute of limitations, '"unless the

amended complaint ... relates back to the date of the original filing, it will be barred by the statute of

limitations and subject to dismissal."' Wilkins v. Montgomery. 751 F.3d 214, 223-24 (4th Cir. 2014)

(quoting Locklear, 457 F.3d at 365).

        To determine if the claims as to Wargas (and Gore) in the amended complaint "relate back" to

the initial complaint, the court looks to Federal Rule of Civil Procedure 15(c)(1) which provides:

        An amendment to a pleading relates back to the date of the original pleading when:

        (A) the law that provides the applicable statute of limitations allows relation back;

        (B) the amendment asserts a claim or defense that arose out of the conduct, transaction,
        or occurrence set out--or attempted to be set out-in the original pleading; or

        (C) the amendment changes the party or the naming of the party against whom a claim
        is asserted, if Rule 15(c)(1 )(B) is satisfied and if, within the period provided by Rule
        4(m) for serving the summons and compliant, the party to be brought in by amendment:

                 (i)    received such notice of the action that it will not be prejudiced in
                        defending on the merits; and

                 (ii)    knew or should have known that the action would have been brought
                 against it, but for a mistake concerning the proper party's identity.

Fed. R. Civ. P. 15(c)(l); see also Goodman, 494 F.3d at 470 (noting the "core requirements of [Rule

15(c)(l)(C)] preserve for the new party the protections of a statute oflimitations. They assure that the

new party had adequate notice within the limitations period and was not prejudiced by being added to

the litigation.").

        Here, because plaintiffs claims against Wargas (and Gore) in the amended complaint arose

out of the same conduct, transaction, or occurrence that plaintiff attempted to set out in the initial

                                                   10


           Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 10 of 15
complaint, Compare Am. Compl. [D.E. 7] at 6-7, with Compl. [D.E. 1] at 5-8, the amended complaint

plainly satisfies the Rule 15(c)(l)(B) component imbedded within Rule 15(c)(l)(C). Nevertheless,

the court agrees with W argas that plaintiffs initial complaint, at best, merely identified Wargas (and

Gore) as "Jane Doe" defendants. See Compl. [D.E. l] at 3-4 (listing DPS as a defendant and other

defendants were "to be determined"); id. at 5 (alleging that, after becoming sick due to "weed eating

work" at Tabor City C.I., plaintiff entered a sick call request but "it took medical some time to respond"

and, when he explained his symptoms to an unnamed nurse, plaintiff "was ignored because [he] had

no fever at that visit."). Thus, this case is substantially distinguishable from Robinson, 602 F.3d. at

606 (noting Clipse was identified as the wrongdoer the initial complaint before the statute oflimitations

of plaintiffs claims had expired).

        Regarding the substitution of Jane Doe defendants, Goodman found:

        [S]ubstitutions for "Doe" defendants after limitations have run would be barred by the
        two separately stated requirements of[Rule 15(c)(l)] that focus on the new party. [Rule
        15(c)(l)(C)(i)] requires that the change not prejudice the party being substituted for
        Doe, and [Rule 15(c)(1 )(C)(ii)] requires that the new party knew or should have known
        within the limitations period that but for a mistake, it would have been a party. Most
        parties substituted for "Doe" defendants would be protected against being added either
        because they were prejudiced or because they did not have proper notice. Moreover,
        while parsing among different kinds of mistakes does not typically aid application of
        the Rule, naming Doe defendants self-evidently is no "mistake" such that the Doe
        substitute has received proper notice.

        The "mistake" language is textually limited to describing the notice that the new party
        had, requiring that the new party have expected or should have expected, within the
        limitations period, that it was meant to be named a party in the first place, although it
        also implies that the plaintiff in fact made a mistake ....

        At bottom, the inquiry, when determining whether an amendment relates back looks at
        whether the plaintiff made a mistake in failing to name a party, in naming the wrong
        party, or in misnaming the party in order to prosecute his claim as originally alleged,
        and it looks into whether the rights of the new party, grounded in the statute of
        limitations, will be harmed if that party is brought into the litigation. When that party
        has been given fair notice of a claim within the limitations period and will suffer no
        improper prejudice in defending it, the liberal amendment policies of the Federal Rules
        favor relation-back.



                                                   11


          Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 11 of 15
Id. at 471 (emphasis original); see also Wilkins, 751 F.3d at 224 ("Specifically, as to Rule

15(c)(l)(C)(ii), the Supreme Court has clarified, 'The question ... is not whether [the amending party]

knew or should have known the identity of. . . the proper defendant, but whether [the potential

defendant] knew or should have known that it would have been named as a defendant but for an error."'

(quoting Krupski v. Costa Crociere, 560 U.S. 538, 548 (2010))).

        Goodman further admonishes:

        [w ]hen a person would reasonably believe that the time for filing suit had expired,
        without having been given notice that it should have been named in an existing action,
        that person is entitled to repose. On the other hand, when a person is provided notice
        within the applicable limitations period that he would have been named in the timely
        filed action but for a mistake, the good fortune of a mistake should not save him. This
        is not to say that a plaintiff may name any party within the limitations period with the
        hope of amending later, perhaps after discovery. Rather, it is to say that the "mistake"
        language is not the vehicle to address those concerns. In the cases of concern, most
        notably the cases of "Doe" substitutions, the notice and prejudice requirements of [Rule
        15(c)(l)(C)(i) and (ii)] adequately police this strategic joinder practice. . . . The
        mandate remains that a plaintiff has the burden of locating and suing the proper
        defendant within the applicable limitations period. The Federal Rules do not demand
        a perfect effort at the outset, but they do demand that when an amendment seeks to
        correct an imperfect effort by changing parties, the new party must have received
        adequate notice within the limitations period and suffer no prejudice in its defense.

Goodman, 494 F.3d at 472-73 (internal citations omitted).

        Here, 1) the parties agree the statute of limitations as to claims against Wargus (and Gore) ran

on or about April 28, 2019, 2) the initial complaint failed to satisfy notice pleading requirements as to

any defendant and only named Wargus (and Gore), at best, as Jane Doe defendants, and 3) the amended

complaint identifying W argus (and Gore) was filed after the statute of limitations had run. Thus,

because W argus (and Gore) did not receive adequate notice within the limitation period, these claims

do not "relate back" to the initial complaint. See id. at 470-74; Locklear, 457 F.3d at 367; see also

Lee v. City of Fayetteville, No. 5:15-CV-638-FL, 2016 WL 1266597, at *8-9 (E.D.N.C. Mar. 30,

2016); Bruce v. Smith, 581 F. Supp. 902, 906 (W.D. Va. 1984) ("The burden offinding the proper

defendant is on the plaintiff. Plaintiff cannot toll the running of statute of limitations by filing a


                                                   12


          Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 12 of 15
complaint against some fictional character . . . . Plaintiffs original complaint was filed only one day

before the statute oflimitations ran. '(l)t is unfortunate that the plaintiff left himself so slender a margin

for error. However, that was his decision, and it was not affected by the conduct of the Defendant."

(emphasis and alterations original, citations omitted)); cf. Robinson, 602 F.3d. at 610 (finding that

Clipse knew he was the party Robinson intended to sue within the limitations period).

        To the extent plaintiff instead seeks tolling of the statute of limitations, North Carolina law

does not allow for such tolling where plaintiff names a Jane Doe defendant rather than identifying an

allegedly liable individual. See Hardin v. Straub, 490 U.S. 536, 538-39 (1985) (noting claims under

section 1983 rely upon applicable state-law tolling provisions); Lee, No. 5:15-CV-638-FL, 2016 WL

1266597, at *7 (E.D.N.C. Mar. 30, 2016) (citing the following statutory and caselaw provisions: N.C.

Gen. Stat.§ 1-166 (allowing plaintiff to file suit against a fictitious defendant "[w]hen the plaintiff is

ignorant of the name of a defendant"); Huggard v. Wake Cty. Hosp. Sys., 102 N.C. App. 772, 775

(1991) (noting N.C. Gen. Stat. § 1-166 "does not by its terms contain a tolling provision.... While

our legislature has the power to explicitly provide for such a tolling under the 'John Doe' statute, it has

not done so"); Denny v. Hinton, 110 F.R.D. 434, 436-37 (M.D.N.C. 1986) (finding there is "[n]o

historical support ... for the view that fictitious name pleading statutes, such as [N.C. Gen. Stat. § 1-

166], had a purpose of extending the time within which to bring actions," and concluding the North

Carolina legislature had not intended to use N.C. Gen. Stat.§ 1-166 for such a purpose); Burel v. N.C.

Baptist Hosp .• Inc., 306 N.C. 214, 225 n.7 (1982) (noting that a complaint cannot be filed against a

John Doe defendant "in the hope that at a later time the attorney filing the action may substitute the

real name [of the John Doe] ... and have the benefit of suspension of the limitation period.")).

        Additionally, because plaintiff does not plausibly allege that defendants misled him about the

identity of Wargas (or Gore), equitable tolling in this matter also is unavailable under North Carolina

law. See id. (noting "equitable tolling precludes a statute oflimitations defense 'when a party has been


                                                     13


          Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 13 of 15
induced by another's acts to believe that certain facts exist, and that party rightfully relies and acts

upon that belief to his detriment."' (quoting Jordan v. Crew, 125 N.C. App. 712, 720 (1997) (internal

quotation marks omitted)); Bruce, 581 F. Supp. at 906 (noting tolling is unavailable "when plaintiffs

failure to discover the proper defendant is plaintiffs own doing and is not caused by any misconduct

of the defendant. There is no allegation that the defendants in any way misled the plaintiff, or attempted

to conceal their identity"); see also Twombly, 550 U.S. at 555 ("Factual allegations must be enough to

raise a right to relief above the speculative level").

        To the extent plaintiff instead seeks to rely on Federal Rule of Civil Procedure 15(c)(l)(A),

this also fails. See Lee, No. 5:15-CV-638-FL, 2016 WL 1266597, at *9 (E.D.N.C. Mar. 30, 2016)

(fmding neither tolling of the statute of limitations nor equitable tolling were available under North

Carolina law for John Doe complaints, and collecting cases fmding that North Carolina Rule of Civil

Procedure 15(c): bars the addition of new parties; merely allows "misnomer" correction; and does not

allow the substitution of a named party for a John Doe defendant to "relate back").

        The court concludes that Wargus has pleaded and proved both that the statute of limitations as

to plaintiffs claims against W argus (and Gore) ran before the amended complaint was filed and that

plaintiffs amended complaint does not "relate back" in this case. Wargas also has shown that

"plaintiffs potential rejoinder" to this statute oflimitations defense is foreclosed. See Goodman, 494

F.3d at 466. This is one of those "rare circumstances" where, because "facts sufficient to rule on an

affirmative defense are alleged in the complaint, the defense may be reached by a motion to dismiss

filed under Rule 12(b)(6)." Id. at 464. Because plaintiffs claims against Wargus (and Gore) are time-

barred, dismissal is appropriate. See Brooks, 85 F.3d at 181. Accordingly, this court need not address

Wargas's alternative arguments in support of dismissal.




                                                     14


          Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 14 of 15
                                            Conclusion:

       In sum, the court: GRANTS the motion to dismiss [D.E. 13] under Fed. R. Civ. P. 12(b)(6);

DISMISSES the claims against Wargus as time-barred; and, pursuant to 28 U.S.C. § 1915A, sua sponte

DISMISSES the claims against Gore as time-barred. Finally, because Wargas and Gore are the sole

remaining defendants in the action, the court DIRECTS the clerk to close the case.


       SOORDERED,this ,ZI
                                 r.  dayofSeptember2020~/[/)1                            Jfa
                                                              RICHARD E. MYERS I ~
                                                              United States District Judge




                                                 15


         Case 5:19-ct-03116-M Document 27 Filed 09/21/20 Page 15 of 15
